¶34 (dissenting) —I disagree with the majority’s resolution of this case and conclude we issue a writ of mandamus directing the secretary of state to file this referendum. Indeed, it is a violation of law for the secretary to refuse to file this petition as he has no constitutional or statutory authority to make decisions of constitutional validity that are exclusively the province of this court. I would protect the people’s constitutional right of referendum, while allowing later — and full and fair — consideration of the merits. Because the court allows the secretary of state and legislature to act in prior restraint of that right, and does so through historically and constitutionally flawed analysis, I dissent.
J.M. Johnson, J.
f 35 The appropriate focus of that analysis should be our state’s constitution, especially the Seventh Amendment passed in 1912. We should, however, begin the analysis years before, with article I of our constitution, which states the *685fundamental premise as to the source of political power in Washington:
All political power is inherent in the people, and governments derive their just powers from the consent of the governed, and are established to protect and maintain individual rights.
Const, art. I, § 1.
¶36 The Seventh Amendment was ratified by Washington voters in 1912 to enforce the people’s constitutionally inherent political power. Article II, section 1, as amended by the people, guarantees the preeminent power of initiative and referendum and now delineates a sharing of legislative powers:
The legislative authority of the state of Washington shall be vested in the legislature, consisting of a senate and house of representatives, which shall be called the legislature of the state of Washington, but the people reserve to themselves the power to propose bills, laws, and to enact or reject the same at the polls, independent of the legislature, and also reserve power, at their own option, to approve or reject at the polls any act, item, section, or part of any bill, act, or law passed by the legislature.
Const, art. II, § 1.
¶37 This amendment to our constitution made clear that of the people’s inherent political power (’’all political power”); the people of Washington broadly “reserved” power to control the legislative process. The second such power is referendum:8
The second power reserved by the people is the referendum, and it may be ordered on any act, bill, law, or any part thereof passed by the legislature, except such laws as maybe necessary for the immediate preservation of the public peace, health or safety, support of the state government and its existing public institutions . . . ,[9]
Const, art. II, § 1(b).
*686¶38 What the majority refers to as an “emergency clause” actually is the last clause above, a narrow exception to the general constitutional rule that “any” law may be referred to the people. That narrow exception does not provide the secretary of state any power to refuse to file referenda. Indeed, our constitution is mandatory as relates to filing:
Referendum petitions against measures passed by the legislature shall be filed with the secretary of state not later than ninety days after the final adjournment of the session of the legislature which passed the measure on which the referendum is demanded.
Const, art. II, § 1(d).
¶39 Two things should be apparent from the text of the constitution in both quotes above. First, there is no reference to any “emergency clause,” though there is a very narrow exception to the referendum power found in article II, section 1(b) (discussed infra). Second, the constitution gives the secretary of state no power to block the people’s power of referendum through refusal to file a referendum.
¶40 The constitution does allow the secretary of state to refuse a referendum but only if the referendum is filed too late, i.e., after the constitutional 90 days. Otherwise, a petition “shall be filed.” Nor is there any provision of statutory law that empowers the secretary of state to frustrate referenda by refusing or delaying filing.10
¶41 The only statute referring to the secretary of state’s refusal to file a petition for referendum or initiative is RCW 29A.72.170. That statute allows refusal to file only upon the grounds the petition is defective in form,11 bears too few signatures, or that “the time within which the petition may be filed has expired.” RCW 29A.72.170(3). This statute did *687not authorize the secretary of state to refuse here. No other statute provides authority to refuse a referendum, a power which is also denied by the constitution.
¶42 Within article II of the Washington constitution there is one exception to laws subject to referendum which states: “except such laws as may be necessary for the immediate preservation of the public peace, health or safety, support of the state government and its existing public institutions . . . .” Const, art. II, § 1(b).
¶43 Here, the secretary refused the referendum only because he accepted the legislative recital in section 7 that:
Sections 1 and 2 of this act are necessary for the immediate preservation of the public peace, health, or safety, or support of the state government and its existing public institutions, and take effect immediately.
Laws of 2005, ch. 72, § 7(1).
¶44 First, the legal decision as to whether such recital properly excepts a law from referendum is not delegated to the secretary. Rather, this constitutional determination is a judicial decision to be exclusively made by this court.
¶45 Further, this court has consistently held that exceptions to the general rule that the people can act through referendum are to be strictly construed. Hall v. Corp. of Catholic Archbishop of Seattle, 80 Wn.2d 797, 801, 498 P.2d 844 (1972).
We believe it is self-evident that, by the adoption of amendment 7, the people intended to mark a line between laws that might be emergent and those that clearly are not, reserving to themselves the right to pass upon legislative acts that affect public measures and policies; that they fixed a limit beyond which the legislature cannot go without doing violence to the will and voice of the people; that the legislature has no right to tack an emergency clause onto an act in order to prevent the people from exercising their right of referendum, unless that act is clearly within the exception set forth in the amendment.
State ex rel. Humiston v. Meyers, 61 Wn.2d 772, 776, 380 P.2d 735 (1963).
*688¶46 In Humiston, the court also ruled that the validity of the emergency clause was a judicial question.
The question before us is one of construction or interpretation of an act of the legislature and of a provision of the constitution; this is a judicial question.
61 Wn.2d at 777; see also Philip A. Trautman, Initiative and Referendum in Washington, 49 Wash. L. Rev. 55, 73 n.68 (1973).
¶47 The separation of powers requires that the question is exclusively judicial. Thus, the secretary, a member of the executive branch, has no constitutional power to determine that a referendum is unlawful — nor to exercise prior restraint on the people’s right by refusing to accept a referendum petition.
¶48 Even in this court, any doubt about the referenda power must be resolved in favor of the people.
When, therefore, the question comes whether the legislature has a right to declare an emergency which will take away the right of referendum, the doubt, if there be any, should be resolved in favor of the reserved power of the people instead of in the admittedly unwarranted declaration by the legislature.
State ex rel. Brislawn v. Meath, 84 Wash. 302, 315, 147 P. 11 (1915). The court held that this is not a question of abuse of discretion but a de novo question of constitutionality. Id. at 314. The legislature could not bind this court in such a judicial question any more than it could on constitutionality.
“The said legislative declaration has no greater effect and is no more binding upon the court than if the legislature had declared that a certain measure is or is not constitutional.”
Id. at 316 (quoting McClure v. Nye, 22 Cal. App. 248, 133 P. 1145 (1913)).
¶49 CLEAN v. State, 130 Wn.2d 782, 928 P.2d 1054 (1997) and some prior cases grant some deference to the legislature’s determination of facts supporting a declaration of necessity. That case dealt with the “peace, health or *689safety” clause rather than “support of state government.” Still, the court held whether the law was excepted from referendum should be discerned from the face of the law or from judicially noticeable facts. Although the majority opinion accepts the arguments made by the secretary of state, which justify his blocking the referendum, the majority opinion cannot identify “facts” that support a conclusion that this act is “necessary for the . . . support of the state government and its existing public institutions.” Const, art. II, § 1(b).
¶50 The majority opinion also fails to critically consider the facts asserted, and in doing so defers to the legislature far more than justified by our precedent or constitutional text.
¶51 So considered, the legislation in this case fails the tests laid out in all our cases, including CLEAN. By any standard, it is “obviously false” that this legislation was “necessary for the . . . support of the state government and its existing public institutions.” Const, art. II, § 1(b).
I. The Nature of I-601’s Budget Cap and Supermajority Requirement
¶52 Before beginning the referendum exception analysis, it is important to understand the two relevant provisions of 1-601 affected by this legislation. The majority refers to “1-601” as shorthand for the supermajority requirement to raise taxes contained in that initiative, which was suspended by section 2 of this act. Laws of 2005, ch. 72, §2.
¶53 1-601 also had a state budget spending cap and supporting formulas that were changed in sections 3-6 of this legislation. It will be further noted below that this part of 1-601 (the spending cap) is the only section referred to in the legislature’s intent. That section (section 1) does not even mention suspending the supermajority for tax increases, which is argued here as the “emergency.”
*690¶54 Ironically, 1-601 was itself adopted in 1992 by a majority of the people through an initiative, the “first power reserved by the people” by the Seventh Amendment.
f 55 The suspended provision of 1-601 provides that taxes may be raised only if approved by a two-thirds supermajority vote of legislators. In this respect, 1-601 is a rule of legislative procedure — a precondition to raising taxes.
¶56 This supermajority serves as a procedural check to balance the power of the majority party and force compromise, especially when raising taxes. The supermajority requirement doesn’t mean that any specific legislation will pass or fail. Indeed, in the decade since the people passed 1-601, prior legislatures have adopted budgets with the provision in place.
II. The Legislative Declaration Must Be Judicially Reviewed and Found “Obviously False”
¶57 Our leading recent case on the referendum is CLEAN. Chief Justice Alexander wrote the majority opinion in both CLEAN and Washington State Labor Council v. Reed, 149 Wn.2d 48, 65 P.3d 1203 (2003) (WSLC) and summarized the CLEAN framework in WSLC:
It is a judicial question whether a measure is, in fact, in support of an existing government institution when an emergency clause is challenged or when the legislature has not plainly indicated its intentions.
WSLC, 149 Wn.2d at 58.
¶58 In this case, the secretary of state focused his argument on the “support of state government” exception to the referendum power. Thus, the majority does not address the “necessary for the immediate preservation of the public peace, health or safety” exception. No colorable argument is made that there was any immediate threat to the “public peace, health or safety” even though that provision was also recited rote by the 2005 legislature. The court should take notice of the fact the legislature included an emergency *691declaration also based on “health and safety,” with no justification, as further indication of legislative dissimulation here.
f59 The majority, however, focuses on the “support of state government” exception and tries to fit the “facts” to this theory. In evaluating whether facts exist that support the legislature’s declaration that the act is “necessary for the. . . support of the state government and its existing public institutions,” the court has ruled that we must “ ‘consider the question from what appears upon the face of the act, aided by the court’s judicial knowledge.’ ” CLEAN, 130 Wn.2d at 807 (quoting Humiston, 61 Wn.2d at 778). I do so below, to conclude this exception was not properly invoked.
A. The Face of this Act Shows No Emergency
¶60 Substitute Senate Bill (SSB) 6078 itself is devoid of any indication that it was “necessary for the . .. support of the state government and its existing public institutions.” This legislation is unlike any law this court has held within this exception (cases discussed further infra part II).
¶61 The act does not raise revenue.
¶62 The act does not appropriate state funds, as did most such cases.12
¶63 The act does not even purport to save the state money (as did one act upheld by this court).
¶64 The only provision on this act’s face quoted by the majority is in the statement of intent. “ ‘ [Modifications to the state expenditure limit. . . will. . . better balance the needs of the citizens for essential government services.’ ” Majority at 677 (quoting SSB 6078, § 1).
¶65 This is hardly emergent and says nothing about supporting state government. Read in its entirety, but *692buried in a footnote by the majority, intent section 1 demonstrates only the legislature’s intent to ensure that the long-term budget process “operates with stability and predictability” by amending the other part of 1-601, the budget cap provision.
The legislature finds that the citizens of the state benefit from a state expenditure limit that ensures that the state budget operates with stability and predictability, while encouraging the establishment of budget priorities and a periodic review of state programs and the delivery of state services. A state expenditure limit can prevent budgeting crises that can occur because of increased spending levels during periods of revenue surplus followed by drastic reductions in state services in lean years. The citizens of the state are best served by an expenditure limit that keeps pace with the growth in the state’s economy yet ensures budget discipline and taxpayer protection. For these reasons, the legislature finds that modifications to the state expenditure limit, after ten years of experience following the initial implementation of Initiative Measure No. 601, will recognize the economic productivity of the state’s economy and better balance the needs of the citizens for essential government services with the obligation of the legislature for strict spending accountability and protection of its taxpayers.
Substitute S.B. 6078, 59th Leg., Reg. Sess. § 1 (Wash. 2005). Note that the “emergency” section applied only to this section and section 2 — it did not apply to the sections changing the budget cap.
¶66 The majority fails to understand that the intent section quoted above applies to the rest of the bill, not to the suspension of 1-60l’s two-thirds supermajority requirement of section 2 (a provision it did not reference). SSB 6078 does more than suspend the two-thirds supermajority requirement to raise taxes — it fundamentally changes the way the state expenditure limit is calculated, shifting the “fiscal growth factor” from one based on inflation and population change to one based on statewide personal income. See SSB 6078, § 4. These changes, however, were not deemed emergent — even by the 2005 legislature.
*693f 67 On its face intent section 1 justifies only the change in the expenditure limit. It neither addresses nor justifies the supermajority requirement.
¶68 Obviously, suspension of the two-thirds supermajority for taxes had no effect on the state expenditure limit. Thus, the intent section by its terms does not establish any emergency for suspension of I-601’s two-thirds vote requirement to raise taxes, nor that such “supports state government.”
¶69 Finally, by its own terms, SSB 6078’s suspension of 1-601 supermajority requirement only lasts two years (until June 30, 2007). Thus, the 2005 legislature essentially admits that suspension of the supermajority of 1-601 is not necessary for all budgets. This is consistent with the historical record that a decade of state budgets has been passed by other legislatures with 1-601 intact.
B. Judicially Noticed “Facts” Prove There is No Constitutional Emergency
¶70 Although we may defer to the legislature for fact finding, we have never abdicated our judicial role to allow the mere legislative insertion of an emergency clause to block referendum. State ex rel. Blakeslee v. Clausen, 85 Wash. 260, 270, 148 P. 28, 748 P. 28 (1915).
¶71 Here, some “facts” argued by respondents, such as the “fact” of a severe budget deficit, are certainly not capable of demonstration from a source of indisputable accuracy. No source for this claim was cited by respondents, and there were disputes over the size and scope of the budget deficit.
¶72 We may judicially note facts that demonstrate that the legislative assertion was “obviously false” or a “palpable attempt at dissimulation.” In this regard, the court should first note that the revenue from existing taxes was projected to increase more than 7 percent before the budget was even submitted. This proves factually that a budget *694could have been passed within I-601’s expenditure limit without raising taxes or making any budget cuts.13
¶73 The court should also note that Governor Gregoire’s proposed budget included less than half the tax increase ultimately adopted by the legislature. See Office of the Governor, Proposed 2005-07 Budget and Policy Highlights, available at http://www.ofm.wa.gov/budget/highlights/assets/ pdfhighlights.pdf. If deference is also afforded the executive branch, especially on budget matters, the revenue projections and the governor’s budget both indicate that the legislature’s declaration of necessity for “support of state government” was false.
¶74 It is also obvious that budgets can be balanced by reducing government expenditures rather than raising taxes. Since more than two months remained before the statutory time for passing a budget at the time of this act, we cannot conclude that it was immediately necessary to change the law to make it easier to raise taxes to pass a budget. Compromise and bipartisanship, which the supermajority requirement of 1-601 promotes, would allow another solution, as it has in years past.
¶75 Finally, the majority notes that four bills which increased taxes were passed by less than the two-thirds supermajority required under 1-601. Majority at 678. However, as these bills were passed after I-601’s requirements *695were suspended, the fact of their passage tells us nothing about what would have passed if 1-60 l’s protections had been in place. We cannot conclude that such changes were “necessary” to increase taxes, even assuming the majority’s unproven assumption that increasing taxes was necessary to pass the budget.14
¶76 We should also note that some other taxes were actually decreased by the 2005 legislature, further eroding the credibility of the claim that increases were “necessary.” (These included exemptions to state property and sales and use taxes and deductions to B&O taxes. See S. Ways & Means Comm., 2005-07 Operating & Capital Budget: highlights, pp. 39-43 (Apr. 24, 2005), available at http://leap.leg.wa.gov/ leap/Budget/Detail/2005/o0507highlightsswm.pdf.)
¶77 Strongly bearing on the likelihood of “dissimulation” by the 2005 legislature through use of rote emergency clauses, the court should also note that of over 500 bills passed in the 2005 legislative session, nearly 20 percent contained an identical emergency clause.15
III. A Procedural Requirement Relating to Votes to Raise Taxes Does Not “Support Government”
¶78 Judicially noting the “facts” including the State’s revenue projections (up 7 percent without new taxes) and the governor’s proposed budget (fewer tax increases) prove the 2005 legislature’s claimed necessity for the elimination of 1-60l’s supermajority requirement was “obviously false” or a “palpable attempt at dissimulation.”
¶79 However, proof of this conclusion is not necessary if there are no facts that affirmatively support the legislative *696declaration. Having demonstrated that all the majority’s judicially noticed facts do not provide any support for the proposition that changing a procedural rule relating to how bills raising taxes are passed is “necessary for the . . . support of the state government and its existing public institutions,” all that is left is the bare legislative assertion. That is not enough:
We think it too clear to require argument that the legislature cannot defeat the constitutional right, reserved by the people in the introductory paragraph of amendment seven,... by merely inserting in an act the statement....
“This act is necessary for the immediate preservation of the public peace, health and safety and for the immediate support of the state government and its existing public institutions and shall take effect immediately.”
State ex rel. Kennedy v. Reeves, 22 Wn.2d 677, 681, 157 P.2d 721 (1945) (quoting Laws of 1945, ch 202, p. 579).
¶80 The only legislative acts this court has found “necessary for the. . . support of the state government and its existing public institutions” are bills which directly appropriate funds, raise revenue, or provide savings to the State. See State ex rel. Humiston v. Meyers, 61 Wn.2d 772, 777 nn.4 & 5, 380 P.2d 735 (1963); see also State ex rel. Brislawn v. Meath, 84 Wash. 302, 318, 147 P. 11 (1915); State ex rel. Blakeslee v. Clausen, 85 Wash. 260, 270, 148 P. 28 (1915); State ex rel. Reiter v. Hinkle, 161 Wash. 652, 657-58, 297 P. 1071 (1931); State ex rel. Satterthwaite v. Hinkle, 152 Wash. 221, 225, 277 P. 837 (1929); State ex rel. Burt v. Hutchinson, 173 Wash. 72, 75-76, 21 P.2d 514 (1933); State ex rel. Robinson v. Reeves, 17 Wn.2d 210, 217, 135 P.2d 75 (1943), overruled in part on other grounds by State ex 'rel. Hoppe v. Meyers, 58 Wn.2d 320, 363 P.2d 121 (1961); State ex rel. McLeod v. Reeves, 22 Wn.2d 672, 674-75, 157 P.2d 718 (1945); Humiston, 61 Wn.2d at 778; Ballasiotes v. Gardner, 97 Wn.2d 191, 199, 642 P.2d 397 (1982); Farris v. Munro, 99 Wn.2d 326, 336, 662 P.2d 821 (1983); Andrews v. Munro, 102 Wn.2d 761, 765, 689 P.2d 399 (1984). Only a single instance of the latter *697(providing savings to balance the state budget) has been approved by this court. State ex rel. Pennock v. Coe, 42 Wn.2d 569, 257 P.2d 190 (1953).
¶81 In an early case of considerable importance because nearly contemporaneous with the Seventh Amendment, this court defined the term “support” of state government:
When so considered, “support” includes appropriations for current expenses, maintenance, upkeep, continuation of existing functions, as well as appropriations for such new buildings and conveniences as may be necessary to meet the needs and requirements of the state in relation to its existing institutions.
In Webster’s New International Dictionary the word “support” is given the following definitions: “To furnish with funds or means for maintenance; to maintain; to provide for. To enable to continue; to carry on.”
Blakeslee, 85 Wash, at 270.
¶82 We should conclude that suspending 1-60 l’s super-majority procedural requirement to raise taxes does not “furnish funds or means for maintenance for state government,” does not “maintain state government,” does not “provide for state government,” does not enable state government to continue, and does not carry on state government.
¶83 SSB 6078’s declaration that suspending the super-majority requirement of 1-601 was “necessary for the . . . support of the state government and its existing public institutions” is obviously false. Because it is obviously false, section 7 of the bill does not operate to exempt the bill from the people’s right of referendum under the constitution.
¶84 This court should issue a writ of mandamus ordering the secretary of state to accept petitioners’ proposed referendum measure. We would thereby fulfill our constitutional role, protect the people’s powers of referendum, and prospectively stop the secretary of state (and the *698legislature) from prior restraint of this important right under article II of our constitution.
¶85 I therefore dissent.
Sanders, J., concurs with J.M. Johnson, J.

 The first is initiative: article II, section 1(a).


 By later Amendment 30, the people reduced the number of signatures for referendum from 6 percent to 4 percent of the statewide vote, obviously intending to further empower the people.


 Article II of the Washington. Constitution and Amendment 7 are further protective of the people’s powers, by restricting the legislature to adoption of ‘legislation... to facilitate its operation.” Const, art. II, § 1(d). Legislation allowing the secretary of state to impede referenda would fail this test.


 E.g., not identifying the act referred, not including a statutory warning to voters.


 Indeed, the historical justification for Washington, including the exception within the Seventh Amendment, was Oregon’s experience with a referendum provision with no such exception. An appropriation act for the state university was blocked by that state’s first referendum. See State ex rel. Blakeslee v. Clausen, 85 Wash. 260, 267, 148 P. 28, 748 P. 28 (1915).


 See below source
2003-05 Biennium Budget (with 601 limit) $23,475.7 b A
2005-07 Projected Revenue (no tax increases) $24,885.3 b B
Budget increase percentage (no tax increase) 7.05% (calculated)
2003-05 Ending Fund Balance_ $835.6 m B
Total 2005-07 Resources (no tax increase): $25,720.9 b
Source A:
Expenditure Limit Committee Rep. at 14 (Nov. 18, 2004), available at http:// www.elc.wa.gov/sub/2004/2004ppt.pdf
Source B:
Vol. XXVIII, No. 1 Washington Economic and Revenue Forecast at 3, 65 (Mar. 2005) (prepared by Economic and Review Forecast Council), available at http:// www.erfc.wa.gov.


 See supra note 12 (revenues under existing taxes would increase approximately 7 percent). Revenue raised by the increased taxes ($480 million) was double what the governor asked and less than 2 percent of the adopted $26 billion 05-07 budget.


 Examples of other bills with “emergency” clauses clearly not complying with the constitutional requirements are cited in the briefs.